DETAILED ACTION
Election/Restrictions
Claims 1-9 have been found allowable. Accordingly, the election of species requirement regarding the type of type of pharmaceutically acceptable excipient, as set forth in the Office action mailed on 9/25/2020, has been reconsidered in view of the allowability of the claims to the elected species. The election of species requirement of 9/25/2020 is hereby withdrawn and all species have been fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971) and MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristin Zellmer on 9/29/2021. The application has been amended as follows: 
Claims 10-23: Rejoin.
Claim 10: After “wherein the” and before “hydrophilic” in line 1, add 
--one or more--.
	       Delete “alcohol includes” in line 2 and replace with 
--alcohols include--.
Claim 11: Delete “alcohol is” in line 2 and replace with
			--alcohols are--.
Claim 12: Delete “saccharide is” in line 1 and replace with
			--saccharides are--.
Claim 13: Delete “polysorbate is” in line 1 and replace with
			--polysorbates are--.
Claim 14:  Delete “poloxamer is” in line 1 and replace with
			-- poloxamers are--.
Claim 15: After “wherein the” and before “lipophilic” in line 1, add 
--one or more--.
	      Delete “excipient includes” in line 1 and replace with 
--excipients include--.
Claim 17: Delete “alcohol is” in line 2 and replace with
			--alcohols are--.
Claim 19: Delete “alcohol is” in line 1 and replace with
			--alcohols are--.
Claim 20: Delete “oil is” in line 1 and replace with
			--oils are--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method for treating cancerous tumors and/or metastases comprising administering a pharmaceutical composition comprising a mixture of proenzymes and enzymes. The composition consists of proenzymes trypsinogen and chymotrypsinogen, enzymes Bacillus [Symbol font/0x61]-amylase ([Symbol font/0x61]-amylase B.s, A) and Triticum aestivum lipase (lipase T.a., L), and one or more pharmaceutically acceptable excipients. The ratio of the enzymatic activities of the recited proenzymes and enzymes (T:CH:A:L) expressed in international units is limited to 150:150:40:1 to 400:1200:200:1
Claims were previously rejected under 35 U.S.C. 112(a) for lack of full enablement. With the omission of the preventive aspect of the claimed method, the claims are now deemed commensurate in scope with the disclosure. Hence, the rejections of record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-23 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651